ORDER

PER CURIAM.
Defendant was convicted by a jury of possession of a controlled substance, § 195.202, RSMo Supp.1990, and manufacture of a controlled substance, § 195.211.1, RSMo Supp. 1990, and was sentenced to seven years and fifteen years imprisonment, respectively, to be served concurrently. Defendant appeals the trial court’s judgment on the possession conviction and subsequent denial of his 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).